UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No.1 x Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 ¨ Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-137755 General Automotive Company (Exact name of small business issuer as specified in its charter) Nevada 20-3893833 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5422 Carrier Drive, Suite 309 Orlando, FL 32819 (Address of principal executive offices) 407-363-5633 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 18,354,417 common shares as of August 15, 2011. EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2011 (the “10-Q”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K. No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. ITEM 6. Exhibits. Designation of Exhibits in This Report Description of Exhibit Certification of Chief Executive Officer of Periodic Report Pursuant to Rule 13a-15(e) or Rule 15d-15(e).* Certification of Chief Financial Officer of Periodic Report Pursuant to Rule 13a-15(e) or Rule 15d-15(e).* Certification by Chief Executive Officer of Periodic Report Pursuant to 18 U.S.C. Section 1350.* Certification by Chief Financial Officer of Periodic Report Pursuant to 18 U.S.C. Section 1350.* 101.ins Instance Document** 101.def XBRL Taxonomy Extension Definition Linkbase Document** 101.sch XBRL Taxonomy Extension Schema Document ** 101.cal XBRL Taxonomy Extension Calculation Linkbase Document ** 101.lab XBRL Taxonomy Extension Label Linkbase Document ** 101.pre XBRL Taxonomy Extension Presentation Linkbase Document ** * Filed with the 10-Q. ** Furnished, not filed, herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL AUTOMOTIVE COMPANY BY: /s/ Shawn Powell Joseph Shawn Powell Joseph Chief Financial Officer Date: September 14, 2011
